September 19, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                        MERRY HOMES, INC., Appellant

NO. 14-16-00724-CV                        V.

                             LUC DAO, Appellee
                      ________________________________

      This cause, an appeal from the judgment in favor of appellee, Luc Dao, signed,
June 2, 2016, was heard on the transcript of the record. We have inspected the record
and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Merry Homes, Inc., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.